STATE OF MICHIGAN

                           COURT OF APPEALS



ANN WALDRON DAWSON, JEFFREY ALAN                                   UNPUBLISHED
GRUNOW, WAYNE ERXLEBEN, SHIRLEY                                    December 29, 2016
ERXLEBEN, LAURA GRACE STERENBERG,
GARY KIEVIT, and MARY KIEVIT,

               Plaintiff-Appellants,

v                                                                  No. 329154
                                                                   Ottawa Circuit Court
CITY OF GRAND HAVEN,                                               LC No. 15-004224-CZ

               Defendant-Appellee.


Before: BORRELLO, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

     Plaintiffs appeal as of right the August 25, 2015 order of the trial court that granted
summary disposition under MCR 2.116(C)(8) to defendant. We affirm.

        More than 50 years ago, the “Dewey Hill monument” was donated to defendant as a
memorial for those who served and died in the Vietnam War. The monument was placed on
Dewey Hill, a sand dune that defendant owned on the Grand River. The Dewey Hill monument
consisted of an elaborate lifting mechanism and foundation that was designed to maintain the
sand dune. When the lifting mechanism is raised, a cross is displayed. The cross can be made
into an anchor by placing attachments on the bottom and top of the cross. For many years,
defendant raised the lifting mechanism to display the anchor or the cross when requested by
individuals in the community. For many years, First Reformed Church, where several of the
plaintiffs are members, paid the required fee and requested that the cross be displayed for its
Worship on the Waterfront services, which were held at the waterfront stage and bleachers
across the Grand River from Dewey Hill.

        In January 2015, defendant passed Resolution 15-013. Pursuant to the resolution, the
lifting mechanism of the Dewey Hill monument could only be raised to display the anchor. In
their complaint, plaintiffs alleged that Resolution 15-013 violated the Free Speech Clause and the
Equal Protection Clause of the Michigan Constitution. Plaintiffs moved for summary disposition
under MCR 2.116(C)(9) and (C)(10), while defendant cross-moved for summary disposition
under MCR 2.116(C)(8). The trial court granted summary disposition to defendant on the
ground that the Dewey Hill monument was government speech.

                                               -1-
        On appeal, plaintiffs argue that the trial court misapplied Pleasant Grove City, Utah v
Summum, 555 U.S. 460; 129 S. Ct. 1125; 172 L. Ed. 2d 853 (2009), and Walker v Texas Div, Sons of
Confederate Veterans, Inc, 576 US ___; 135 S. Ct. 2239; 192 L. Ed. 2d 274 (2015), in concluding
that the Dewey Hill monument was government speech. According to plaintiffs, the Dewey Hill
monument was a limited public forum and defendant engaged in viewpoint discrimination by
excluding religious speech from the forum. We review a trial court’s decision on a motion for
summary disposition de novo. Moser v Detroit, 284 Mich. App. 536, 538; 772 NW2d 823 (2009).
Summary disposition is proper under MCR 2.116(C)(8) if “[t]he opposing party has failed to
state a claim on which relief can be granted.” A motion under MCR 2.116(C)(8) tests the legal
sufficiency of the complaint. Johnson v Pastoriza, 491 Mich. 417, 435; 818 NW2d 279 (2012).
A court must accept all well-pleaded factual allegations as true and construe them in a light most
favorable to the nonmoving party. Id. A motion under MCR 2.116(C)(8) should be granted only
when the claims alleged are so clearly unenforceable as a matter of law that no factual
development could justify recovery. Id. We also review constitutional issues de novo. Varran v
Granneman (On Remand), 312 Mich. App. 591, 607; 880 NW2d 242 (2015).

        The Michigan Constitution guarantees the freedom of speech: “Every person may freely
speak, write, express and publish his views on all subjects, being responsible for the abuse of
such right; and no law shall be enacted to restrain or abridge the liberty of speech or of the
press.” Const 1963, art 1, § 5.1 “The Free Speech Clause restricts government regulation of
private speech; it does not regulate government speech.” Pleasant Grove City, 555 U.S. at 467.2
Government is entitled to say what it wishes, and to select the views that it wants to express. Id.
“This freedom includes ‘choosing not to speak’ and ‘speaking through the . . . removal’ of
speech that the government disapproves.” Mech v Sch Bd of Palm Beach Co, Florida, 806 F3d
1070, 1074 (CA 11, 2015) (citation omitted).3

       Under the Free Speech Clause, government is not without restriction in regulating private
speech on government land. Pleasant Grove City, 555 U.S. at 469. The United States Supreme
Court has adopted a forum analysis; the extent to which government can control private
expression on government land depends on the nature of the forum. Cornelius v NAACP Legal


1
  Although plaintiffs claimed in the complaint that Resolution 15-013 violated the Free Speech
Clause and the Equal Protection Clause of the Michigan Constitution, plaintiffs have made no
argument regarding equal protection. Accordingly, plaintiffs have abandoned any claim that
Resolution 15-013 violates the Equal Protection Clause. See Peterson Novelties, Inc v Berkley,
259 Mich. App. 1, 14; 672 NW2d 351 (2003)
2
  Because the Michigan Constitution provides the same protection for the freedom of speech as
the United States Constitution, this Court may consider federal authority when determining the
extent of Michigan’s free speech protection. Thomas M Cooley Law School v Doe 1, 300 Mich
App 245, 256; 833 NW2d 331 (2013).
3
  Other constitutional provisions, such as the Establishment Clause, and statutes may limit
government speech. Walker, 576 US at ___; 135 S. Ct. at 2246; 192 L Ed 2d at 282; Pleasant
Grove City, 555 U.S. at 468.


                                                -2-
Defense & Ed Fund, Inc, 473 U.S. 788, 800; 105 S. Ct. 3439; 87 L. Ed. 2d 567 (1985). For
traditional public forums, which are those forums that have traditionally been available for public
expression, such as streets and parks, any content-based restrictions are subject to strict scrutiny.
Perry Ed Ass’n v Perry Local Educators’ Ass’n, 460 U.S. 37, 45; 103 S. Ct. 948; 74 L. Ed. 2d 794
(1983); Hotel Employees & Restaurant Employees Union, Local 100 of New York, NY &
Vicinity, AFL-CIO v City of New York Dep’t of Parks & Recreation, 311 F3d 534, 545 (CA 2,
2002). Content-based restrictions for “designated public forums,” which are created when
government opens up property that has not traditionally been regarded as a public forum for use
by the public at large for assembly and speech, are also subject to strict scrutiny. Pleasant Grove
City, 555 U.S. at 469-470; Cornelius, 473 U.S. at 802. Government may also create a “limited
public forum;” this forum is created when government reserves a forum for use by certain
groups, such as student groups, or for discussion of certain subjects, such as school board
business. Walker, 576 US at ___; 135 S. Ct. at 2250; 192 L Ed 2d at 286; Perry Ed Ass’n, 460 U.S.
at 46 n 7. Restrictions for limited public forums must not discriminate on the basis of viewpoint,
and they must be reasonable in light of the purpose served by the forum. Good News Club v
Milford Central Sch, 533 U.S. 98, 106; 121 S. Ct. 2093; 150 L. Ed. 2d 151 (2001). “The
government does not create a public forum by inaction or by permitting limited discourse, but
only by intentionally opening a nontraditional forum for public discourse.” Cornelius, 473 U.S. at
802.

        In Pleasant Grove City, 555 U.S. 460, the city owned a 2-1/2 acre park, which contained
15 permanent monuments. Eleven of the monuments, including a Ten Commandments
monument, had been donated by private groups or individuals. The respondent, a religious
organization, requested permission to erect in the park a monument that listed its seven
aphorisms. After the city rejected the request, the respondent sued the city, claiming that the city
violated the Free Speech Clause of the United States Constitution by accepting the Ten
Commandments monument and rejecting its monument. The United States Supreme Court
stated, “There may be situations in which it is difficult to tell whether a government entity is
speaking on its own behalf or is providing a forum for private speech, but this case does not
present such a situation. Permanent monuments displayed on public property typically represent
government speech.” Id. at 470.

         The United States Supreme Court explained that government entities have long used
monuments to speak to the public. Id. A monument, according to the Supreme Court, by
definition, is a structure that is designed as a means of expression, and when a government entity
arranges for the construction of a monument, it does so because it wants to convey some thought
or instill some feeling in those who see it. Id. Certainly, stated the Supreme Court, a monument
that is commissioned and financed by a government entity for placement on government land
constitutes government speech. Id. Likewise, the Supreme Court opined that a privately
financed and donated monument that a government entity accepts and displays on government
land is government speech. Id. It stated:

       It certainly is not common for property owners to open up their property for the
       installation of permanent monuments that convey a message with which they do
       not wish to be associated. And because property owners typically do not permit
       the construction of such monuments on their land, persons who observe donated
       monuments routinely—and reasonably—interpret them as conveying some
                                                -3-
       message on the property owner’s behalf. In this context, there is little chance that
       observers will fail to appreciate the identity of the speaker. This is true whether
       the monument is located on private property or on public property, such as
       national, state, or city park land. [Id.]

The Supreme Court believed it was fair to say that government entities are selective in the
monuments they accept. Id. at 471-472. It stated:

       Government decisionmakers select the monuments that portray what they view as
       appropriate for the place in question, taking into account such content-based
       factors as esthetics, history, and local culture. The monuments that are accepted,
       therefore, are meant to convey and have the effect of conveying a government
       message, and they thus constitute government speech. [Id. at 472.]

According to the Supreme Court, the monuments in the 2-1/2 acre park were government speech.
Id. The city had controlled the messages conveyed by the monuments by exercising approval
over the selection of the monuments. Id. at 473.

        The Supreme Court rejected an argument, premised on an analogy between permanent
monuments and the delivery of speeches, that a public park was a traditional public forum for
monuments. Id. at 478-480. The Supreme Court explained that forum analysis was applied in
situations where government property was capable of accommodating a large number of
speakers without defeating the essential function of the land. Id. at 478. But a public park could
not be opened up for the installation of permanent monuments by every person or group wanting
to engage in that form of expression. Id. at 479. However, the Supreme Court cautioned:

               To be sure, there are limited circumstances in which the forum doctrine
       might properly be applied to a permanent monument—for example, if a town
       created a monument on which all of its residents (or all those meeting some other
       criterion) could place the name of a person to be honored or some other private
       message. But as a general matter, forum analysis simply does not apply to the
       installation of permanent monuments on public property. [Id. at 480.]

        Our analysis is limited to the Dewey Hill monument. We find no merit to plaintiff’s
claim that the Dewey Hill monument should be considered part of an “outdoor public theatre”
that includes the waterfront stage and bleachers. The relevant forum is defined by the access
sought by the speaker. DiLoreto v Downey Unified Sch Dist Bd of Ed, 196 F3d 958, 965 (CA 9,
1999). There has been no claim that plaintiffs, or even First Reformed Church, have been denied
access to the waterfront stage and bleachers. Indeed, the complaint indicates that First Reformed
Church was still using the waterfront stage and bleachers for its Worship on the Waterfront
services. Rather, the claim is that Resolution 15-013 denied plaintiffs some use of the Dewey
Hill monument.

        Dewey Hill is owned by defendant, as is the Dewey Hill monument. The Dewey Hill
monument is a permanent monument, although it does not display a permanent message. The
lifting mechanism can be raised to either display the cross or the anchor. But this fact and the
fact that defendant would raise the lifting mechanism upon request and payment of a fee do not

                                               -4-
place the Dewey Hill monument in the “limited circumstances” where a forum analysis might be
properly applied to a permanent monument. Pleasant Grove City, 555 U.S. at 480. The Dewey
Hill monument was donated to defendant. By accepting the Dewey Hill monument and allowing
it to be placed on Dewey Hill, defendant agreed that the messages conveyed when the lifting
mechanism was raised and the cross or the anchor were displayed were ones that it wanted to
convey or to which it wanted to be associated. See id. at 470-472. There is no claim that
defendant allowed any symbol, other than the cross or the anchor, to be displayed when the
lifting mechanism was raised. In other words, defendant maintained direct control over the
messages conveyed by the Dewey Hill monument. Because defendant did not allow individuals
to place private messages, even messages limited to a certain topic, on the Dewey Hill
monument when the lifting mechanism was raised, the Dewey Hill monument is government
speech and forum analysis is inapplicable to it.

        Walker, 576 US ___; 135 S. Ct. 2239; 192 L. Ed. 2d 274, where the United States Supreme
Court considered whether specialty license plates are government speech, supports this
conclusion. In Walker, the Supreme Court reasoned that Texas’s policies and the nature of the
specialty plates indicated that Texas did not intend the plates to serve as a designated public
forum or a limited public forum because, in part, the state exercised final authority over the
designs of the specialty plates and because license plates have traditionally been used for
government speech. Id. at ___; 135 S. Ct. at 2250-2251; 192 L Ed 2d at 286-287. Likewise, the
nature of the Dewey Hill monument and defendant’s policies indicate that defendant did not
intend the monument to serve as a limited public forum. Permanent monuments have
traditionally conveyed messages from government, Pleasant Grove City, 555 U.S. at 470-471, and
defendant exercised authority over the messages conveyed by the monument. Defendant only
allowed the cross or the anchor to be displayed when the lifting mechanism of the Dewey Hill
monument was raised. And the fact that defendant allowed two messages to be conveyed
through the Dewey Hill monument does not mean that the messages sent were not those of
defendant. See Walker, 576 US at ___; 135 S. Ct. at 2251-2252; 192 L Ed 2d at 287.

        We acknowledge that, although defendant exercised authority over the messages
conveyed by the Dewey Hill monument, it allowed individuals to help propagate those messages.
Individuals could request that the lifting mechanism be raised so that the cross or the anchor was
visible, and defendant received payment of a fee whenever individuals made such a request.
However, in Walker, the United States Supreme Court specifically rejected arguments that a
forum analysis is applicable when individuals assist in propagating a message and when
government profits from speech. Id. at ___; 135 S. Ct. at 2251-2252; 192 L Ed 2d at 287-288.
Regarding profits, the Supreme Court stated, “The existence of government profit alone is
insufficient to trigger forum analysis.” Id. at ___; 135 S. Ct. at 2252; 192 L Ed 2d at 287-288.
Based on Walker, defendant could exercise its freedom to speak, even when it receives
assistance, including in monetary form, from individuals for the purpose of conveying its
message. By accepting the Dewey Hill monument and exercising authority over the messages
conveyed by it, it is clear that defendant was speaking through the monument. See id. at ___;
135 S. Ct. at 2252; 192 L Ed 2d at 288.

        We are not persuaded by plaintiffs’ argument that the Dewey Hill monument should be
considered a limited public forum because Resolution 15-013 provided that Dewey Hill was a
limited public forum. Whether the Dewey Hill monument is a limited public forum is a question
                                               -5-
of law, see Mich United Conservation Clubs v Dep’t of Treasury, 239 Mich. App. 70, 76; 608
NW2d 141 (1999), aff’d 463 Mich. 995 (2001) (stating that constitutional issues are questions of
law); Helms v Zubaty, 495 F3d 252, 256 (CA 6, 2007) (stating that whether a county official’s
agreement that he had an open door policy converted his office into a designated public forum
was a question of law), and we are not bound by a party’s statement of law, Kimmelman v
Heather Downs Mgt Ltd, 278 Mich. App. 569, 576; 753 NW2d 265 (2008).

        In conclusion, the Dewey Hill monument is government speech. Because the Free
Speech Clause does not regulate government speech, Pleasant Grove City, 555 U.S. at 467, and
because the freedom of government to speak includes the right to removal of speech with which
the government disapproves, Mech, 806 F3d at 1074, Resolution 15-013, which prohibited the
lifting mechanism of the Dewey Hill monument from being raised to show the cross, did not
violate the Free Speech Clause. We affirm the trial court’s grant of summary disposition to
defendant.

       Affirmed.



                                                          /s/ Stephen L. Borrello
                                                          /s/ David H. Sawyer
                                                          /s/ Jane E. Markey




                                              -6-